                                                                             MEMO ENDORSED
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500



                                                                                                       Jay D. Dealy
                                                                                              tel: +1.212.858.1270
                                                                                      jay.dealy@pillsburylaw.com

February 18, 2020

VIA ECF and ELECTRONIC MAIL

The Honorable Katherine Polk Failla
United States District Court, Southern District of New York
Thurgood Marshall, United States Courthouse
40 Foley Square, Courtroom 618
New York, NY 10007

          Re: Bombardier Inc. v. Horizon Air Industries, Inc.,
              No. 1:19-cv-10906-KPF (S.D.N.Y.)

Dear Judge Failla:

We represent Plaintiff Bombardier Inc. (“Bombardier”) in the above-referenced action,
and write pursuant to Rule 2(D) of Your Honor’s Individual Rules of Practice in Civil
Cases. This letter is being submitted on behalf of both Plaintiff and Defendant Horizon
Air Industries, Inc. (“Horizon”) to adjourn the parties’ Rule 16(c) pretrial conference
to March 19 or 20, 2020, or as soon thereafter as the Court is available.

The parties’ Rule 16(c) pretrial conference is currently scheduled for February 21,
2020. There have been no prior requests for adjournment or extensions of time. The
current request is being made to allow Horizon to submit a response to Bombardier’s
First Amended Complaint, Doc. No. 9, and for the parties to engage in settlement
discussions, in advance of the Rule 16(c) pretrial conference.

Respectfully submitted,

/s/ Jay D. Dealy
Jay D. Dealy

cc:       All Counsel of Record (via ECF)
          Marc L. Antonecchia, Esq. (via email)




www.pillsburylaw.com
Application GRANTED. The initial pretrial conference currently
scheduled for February 21, 2020, is hereby ADJOURNED to March 24,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:   February 18, 2020        SO ORDERED.
         New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
